DETAILED ACTION

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jihwang Yeo on 02/10/2022.
The application has been amended as follows:
Claim 1 has been changed:
A semiconductor device comprising:
	a first oxide semiconductor layer including a first region, a second region, and a third region between the first region and the second region;
	a gate electrode;
	a gate insulating layer provided between the third region and the gate electrode;
	a first electrode electrically connected to the first region;
	a second electrode electrically connected to the second region;
	a second oxide semiconductor layer provided in one of a position between the first region and the first electrode and a position between the second region and the second electrode, the second oxide semiconductor layer containing indium (In), aluminum (Al), and zinc (Zn), an atomic 
	a third oxide semiconductor layer provided in another of the position between the first region and the first electrode and the position between the second region and the second electrode, the third oxide semiconductor layer containing indium (In), aluminum (Al), and zinc (Zn), an atomic ratio of aluminum to a sum of indium, aluminum, and zinc being 8% or more and 23% or less, and an atomic ratio of indium to the sum of indium, aluminum, and zinc being 45% or less.

Claim 9 has been changed:
A semiconductor memory device comprising:
	           a first wiring extending in a first direction;
	           a second wiring extending in a second direction intersecting the first direction; and
		a memory cell including
	a first oxide semiconductor layer including a first region, a second region, and a third region between the first region and the second region, the first region being electrically connected to the first wiring,
	a gate electrode surrounding the first oxide semiconductor layer and electrically connected to the second wiring,
	a gate insulating layer provided between the first oxide semiconductor layer and the gate electrode,
	a capacitor electrically connected to the second region,
	a second oxide semiconductor layer provided in one of a position between the first region and the first wiring and a position between the second region and the 
	a third oxide semiconductor layer provided in another of the position between the first region and the first wiring and the position between the second region and the capacitor and containing indium (In), aluminum (Al), and zinc (Zn), an atomic ratio of aluminum to a sum of indium, aluminum, and zinc being 8% or more and 23% or less, and an atomic ratio of indium to the sum of indium, aluminum, and zinc being 45% or less.

Claim 16 has been changed:

A semiconductor device comprising:
	a first oxide semiconductor layer;
	a conductive layer, and
	a second oxide semiconductor layer provided between the first oxide semiconductor layer and the conductive layer and containing indium (In), aluminum (Al), and zinc (Zn), an atomic ratio of aluminum to a sum of indium, aluminum, and zinc being 8% or more and 23% or less, and an atomic ratio of indium to the sum of indium, aluminum, and zinc being 45% or less, 
	wherein the first oxide semiconductor layer contains indium (In), aluminum (Al), and zinc (Zn), an atomic ratio of aluminum to a sum of indium, aluminum, and zinc is 8% or more and 23% or less, and an atomic ratio of indium to the sum of indium, aluminum, and zinc is 70% or less.


Cancel claims 2, 10, 18



				Reasons for Allowance
2. 	The following is an examiner's statement of reasons for allowance:
Claims 1, 3 – 9, 11 – 17, 19 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as a second oxide semiconductor layer provided in one of a position between the first region and the first electrode and a position between the second region and the second electrode, the second oxide semiconductor layer containing indium (In), aluminum (Al), and zinc (Zn), an atomic ratio of aluminum to a sum of indium, aluminum, and zinc being 8% or more and 23% or less, and an atomic ratio of indium to the sum of indium, aluminum, and zinc being 45% or less; and a third oxide semiconductor layer provided in another of the position between the first region and the first electrode and the position between the second region and the second electrode, the third oxide semiconductor layer containing indium (In), aluminum (Al), and zinc (Zn), an atomic ratio of aluminum to a sum of indium, aluminum, and zinc being 8% or more and 23% or less, and an atomic ratio of indium to the sum of indium, aluminum, and zinc being 45% or less as recited in claim 1;
a second oxide semiconductor layer provided in one of a position between the first region and the first wiring and a position between the second region and the capacitor and containing indium (In), aluminum (Al), and zinc (Zn), an atomic ratio of aluminum to a sum of indium, 
a second oxide semiconductor layer provided between the first oxide semiconductor layer and the conductive layer and containing indium (In), aluminum (Al), and zinc (Zn), an atomic ratio of aluminum to a sum of indium, aluminum, and zinc being 8% or more and 23% or less, and an atomic ratio of indium to the sum of indium, aluminum, and zinc being 45% or less,  wherein the first oxide semiconductor layer contains indium (In), aluminum (Al), and zinc (Zn), an atomic ratio of aluminum to a sum of indium, aluminum, and zinc is 8% or more and 23% or less, and an atomic ratio of indium to the sum of indium, aluminum, and zinc is 70% or less as recited in claim 16.

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hanaoka (9,905,695) discloses a semiconductor device (fig. 1B) comprising: a first oxide semiconductor layer (142) including a first region (a source region), a second region (a drain region), and a third region (a channel region) between the first region and the second region; a gate electrode (170); a gate insulating layer (160) provided between the third region and the gate electrode (170); a first electrode (145) electrically connected to the first region; a second electrode 

    PNG
    media_image1.png
    450
    636
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAN N TRAN/
Primary Examiner, Art Unit 2826